      Case: 1:19-cv-03057 Document #: 16 Filed: 06/11/19 Page 1 of 4 PageID #:33




                   IN THE UNITED STATES DISTRICT COURT,
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 MATTHEW ZETTLE,

 Plaintiff,                                             Case No. 19 CV 3057

 v.                                                     Honorable Judge Guzman

 THE FAKHOURI FIRM, LLC, and                            JURY TRIAL DEMANDED
 ROBERT S. FAKHOURI, individually,

 Defendants.



        MOTION FOR THE STRIKING OF THE JUNE 25, 2019 STATUS DATE, AND
        TO STAY THE PARTIES’ COMPLIANCE WITH THIS COURT’S STANDING
        ORDER REGARDING INITIAL APPEARANCES UNTIL AFTER THE
        COMPLETION OF THE SETTLEMENT CONFERENCE

        Plaintiff, MATTHEW ZETTLE, by and through his undersigned counsel, respectfully

moves this Court for the entry of an Order striking the June 25, 2019 status hearing, and staying

the parties’ compliance with this Court’s Standing Order (at website: Initial Appearances) until

after the completion of the August 15, 2019 settlement conference before the Magistrate Judge,

and states as follows:

        1. This case was originally assigned to Magistrate Judge Cole to conduct a settlement

conference.

        2. However, it was subsequently and recently assigned to Magistrate Fuentes.

        3. The parties have obtained an August 15, 2019 date for a settlement conference, after

being offered dates only in August.

        4. Accordingly, Plaintiff respectfully requests that this Court enter an Order

striking the June 25, 2019 status hearing before this Court, and staying the parties’ compliance

with this Court’s Standing Order for Initial Appearances.
     Case: 1:19-cv-03057 Document #: 16 Filed: 06/11/19 Page 2 of 4 PageID #:33




discovery compliance dates until after the completion of the August 15, 2019 settlement

conference before the Magistrate Judge.

       WHEREFORE, Plaintiff, MATTHEW ZETTLE, by and through his undersigned

counsel, respectfully moves this Court for the entry of an Order striking the June 25, 2019

status, and staying the parties’ compliance with this Court’s Standing Order for Initial

Appearances until after the completion of the August 15, 2019 settlement conference before the

Magistrate Judge, and for such other and further relief as is appropriate under the circumstances.




                                              RESPECTFULLY SUBMITTED,


                                              By:/s/ Michael I. Leonard
                                                 Counsel for Plaintiff


LEONARDMEYER LLP
Michael I. Leonard
120 North LaSalle, 20TH Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com




                                                 2
     Case: 1:19-cv-03057 Document #: 16 Filed: 06/11/19 Page 3 of 4 PageID #:33




                                            By:/s/ Michael I. Leonard
                                               Counsel for Plaintiff
LEONARDMEYER LLP
Michael I. Leonard
120 North LaSalle, 20TH Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com


                             CERTIFICATE OF SERVICE

       The undersigned states that, on June 11, 2019, he caused the above to be served on all
counsel of record by way of e-mail.



                                            RESPECTFULLY SUBMITTED,


                                            By:/s/ Michael I. Leonard
                                               Counsel for Plaintiff


LEONARDMEYER LLP
Michael I. Leonard
120 North LaSalle, 20TH Floor
Chicago, Illinois 60602
(312)380-6559 (direct)
(312)264-0671 (fax)
mleonard@leonardmeyerllp.com




                                                3
Case: 1:19-cv-03057 Document #: 16 Filed: 06/11/19 Page 4 of 4 PageID #:33




                                    4
